        2:17-cr-20037-JES-JEH # 345       Page 1 of 2                                       E-FILED
                                                                 Thursday, 16 May, 2019 04:12:27 PM
                                                                       Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                 Plaintiff,               )
                                          )
       v.                                 )     Case No: 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
                 Defendant.               )

                THE UNITED STATES OF AMERICA’S RESPONSE TO THE
                 DEFENDANT’S FOR AN ORDER TO ALLOW DEFENSE
                     INVESTIGATORS TO INTERVIEW INMATES

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, and Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby states that it has no objection to the Defendant’s Motion for an

Order to Allow Defense Investigators to Interview Inmates at the Livingston County

Jail. (R.341)

                                                Respectfully submitted,

                                                JOHN C. MILHISER
                                                UNITED STATES ATTORNEY

                                                /s/Eugene L. Miller
                                                Eugene L. Miller
                                                Assistant United States Attorney
                                                201 S. Vine St., Suite 226
                                                Urbana, IL 61802
                                                Phone: 217/373-5875
                                                eugene.miller@usdoj.gov
       2:17-cr-20037-JES-JEH # 345         Page 2 of 2



                              CERTIFICATE OF SERVICE
       I hereby certify that on May 16, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                          /s/Eugene L. Miller
                                          Eugene L. Miller
                                          Assistant United States Attorney
                                          201 S. Vine St., Suite 226
                                          Urbana, IL 61802
                                          Phone: 217/373-5875
                                          Fax: 217/373-5891
                                          eugene.miller@usdoj.gov




                                             2
